Citation Nr: 1613152	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 1975 and from August 1986 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously before the Board in December 2010, when it was remanded to schedule a hearing, and in July 2014, when it was remanded for additional development.  

In July 2011, the Veteran was afforded a Travel Board hearing at the Waco, Texas RO; a transcript of the proceeding is associated with the electronic claims file.  However, as set forth in a February 9, 2016 letter from the VA that was sent to both the Veteran and his representative, the Veterans Law Judge who conducted the Travel Board hearing is no longer employed by the Board.  In general, the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  However, when a Veterans Law Judge becomes unavailable to participate in the disposition of a proceeding, the VA may assign the proceeding to another Veterans Law Judge.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3(b).  The February 2016 letter explained that although the VA had a complete transcript of the hearing and was therefore able to make a decision on the record, the Veteran had a right to request another Board hearing.  The letter indicated that if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  To date, the Veteran has not responded to the February 9, 2016 letter; thus, a new hearing is not required prior to adjudicating the instant appeal.  

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially claims that he is entitled to service connection for hepatitis C, as he contracted the virus during basic training when injections were administered using air injection guns.  Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claim on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records indicate that he received treatment for viral hepatitis while in service.  In January 1973, the Veteran was admitted to the Fort Polk Army Hospital for jaundice.  The Veteran had been experiencing nausea, vomiting, malaise, and general weakness.  The initial impression was viral hepatitis.  Various laboratory reports dated from February to March 1973 note hepatitis.  The Veteran spent 23 days at Fort Polk, after which he was granted convalescent leave for 21 days for viral hepatitis.  According to a March 1973 clinical record summary, the final diagnosis was viral hepatitis, and the Veteran was able to return to duty.  

Following the Veteran's service, an August 7, 2007 VA primary care treatment note states that laboratory reports indicated that the Veteran was positive for both hepatitis A and C.  The assessment was abdominal pain, "n/v acute hepatitis a vs. gall stones."  An abdominal ultrasound was performed and showed a mass in the Veteran's liver.  An August 9, 2007 VA physician's note includes a notation of "Hep A Igm ab negative."  On August 22, 2007, the Veteran was admitted at the South Austin Hospital due to abdominal pain.  The Veteran was found to be in congestive heart failure and acute renal failure.  An August 23, 2007 emergency room report from the South Austin Hospital notes that according to the recent laboratory work performed at the VA, there was evidence of hepatitis C.  The principal diagnoses list on the Veteran's September 2007 discharge summary from the South Austin Hospital includes hepatitis C and liver mass.  

A November 2007 VA primary care treatment note lists a diagnosis of hepatitis C, resolving acute renal failure.  

The Veteran was afforded a VA examination in September 2008.  The examination report notes the Veteran's diagnosis of hepatitis in 1973, the Veteran's in-service treatment for hepatitis, the Veteran's contention that he contracted hepatitis C from shots he received on entrance into service, and the 2007 treatment records from South Austin Hospital.  The examiner's impressions were hepatitis A in 1973 that resolved with treatment; hepatitis C, cause undetermined; cardiomyopathy with CHF; and renal failure.  With respect to the hepatitis C impression, the examiner opined that it was less likely than not that it was associated with service.  The examiner noted that there have been no documented cases of hepatitis C related to injections given in service.  

Although the Veteran was afforded a VA examination in September 2008, the Board finds that an additional medical opinion is necessary prior to adjudication.  As set forth in the Veteran's representative's February 2016 brief, the Veteran asserts that the September 2008 VA examination is insufficient for evaluation purposes.  Specifically, although it appears that the VA examiner's hepatitis C etiology opinion relied, at least in part, on the Veteran being treated for hepatitis A during service, the representative argued that it is unclear how the examiner determined that the Veteran suffered from hepatitis A during service given that the Veteran's service treatment records make no explicit mention of hepatitis A.  

The Board must concede that the VA examiner did not explain the basis for the impression of hepatitis A in 1973.  For this reason, the Board finds that an addendum medical opinion is necessary prior to adjudicating the instant appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 311, 311-12 (2007) (detailing that once the VA undertakes the effort to provide an examination, it must ensure that the claimant receives an adequate examination).  



Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	After the above development has been completed to the extent possible, obtain an addendum opinion from the VA examiner who conducted the September 2008 examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine the nature and etiology of the Veteran's hepatitis C.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  

The examiner should opine as to whether the Veteran's hepatitis C at least as likely as not (i.e., at least 50 percent probable) originated during service, or is otherwise etiologically related to service.

In rendering this opinion, the examiner should, at a minimum, note and discuss the treatment records detailed above, including the Veteran's service treatment records concerning viral hepatitis, and the August 2007 VA and South Austin Hospital treatment records.  

If the examiner opines that the Veteran had hepatitis A in service, the examiner is asked to provide a rationale in support of this conclusion.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

